Citation Nr: 0923543	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for dementia, claimed 
as due to radiation exposure.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to radiation exposure

3.  Entitlement to service connection for encephalitis 
lethargica, claimed as due to radiation exposure.

4.  Entitlement to service connection for prostate cancer, 
claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
August 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran had requested a local hearing to be held before 
RO personnel.  That hearing was scheduled for April 2006.  
Prior to the hearing the Veteran elected to cancel his 
hearing request.  However, the file contains an April 2006 
Decision Review Officer (DRO) Conference Report in which the 
Veteran's spouse was a participant.  

The file contains an April 2006 report of contact indicating 
that the Veteran elected to withdraw a service connection 
claim for bilateral hearing loss which had been denied in the 
March 2005 rating decision.  Accordingly, that claim was not 
addressed in the Statement of the Case issued in July 2006 
and is not in appellate status before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to service connection for prostate 
cancer, claimed as due to radiation exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was stationed at Kwajalein Naval Station in 
the Marshall Islands from approximately February 1956 until 
February 1957; atmospheric nuclear testing took place at the 
Pacific Proving Ground from May to August 1956 pursuant to 
Operation REDWING.

2.  The Defense Threat Reduction Agency (DTRA) has indicated 
that the Veteran was not a confirmed participant of Operation 
REDWING; as his presence or absence from the site at which 
radiation exposure was claimed to have occurred is not firmly 
established, his presence at the site is conceded under 
38 C.F.R. § 3.311(a)(4).  

3.  Under VA regulations dementia and diabetes mellitus are 
not diseases specific to radiation-exposed veterans or 
radiogenic diseases, as set forth under 38 C.F.R. § 3.309(d) 
or 38 C.F.R. § 3.311(b)(2), respectively.  

4.  The medical evidence establishes that dementia and 
diabetes mellitus, initially diagnosed many years after 
service, are not related to the Veteran's military service, 
to include any radiation exposure sustained therein.  

5.  The evidence of record does not show that encephalitis is 
currently diagnosed or that there is any evidence of 
currently manifested residuals of encephalitis, reportedly 
treated between 1957 and 1960.  


CONCLUSIONS OF LAW

1.  Dementia was not incurred in or aggravated by service, 
and it may not be presumed to have been incurred therein, to 
include as secondary to radiation exposure.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2008).


2.  Diabetes mellitus was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred 
therein, to include as secondary to radiation exposure.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).

3.  Encephalitis (to include any residuals thereof) was not 
incurred in or aggravated by service, and it may not be 
presumed to have been incurred therein, to include as 
secondary to radiation exposure.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by February, April and 
June 2004, and September 2005 letters.  These letters fully 
addressed all three notice elements; informed the Veteran of 
what evidence was required to substantiate the service 
connection claims on appeal, and of the Veteran's and VA's 
respective duties for obtaining evidence.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In an October 2006 Dingess notice letter, the RO also advised 
the Veteran as to how disability ratings and effective dates 
are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  Although this notice was not issued prior to the 
adjudication of the claim nor subsequent to the issuance of 
the notice, inasmuch as the service connection claims being 
adjudicated on the merits herein are being denied, such 
matters are moot and the Board finds no prejudice to the 
Veteran in proceeding with the present decision.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.



The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
personnel records and medical records, VA medical records, 
private treatment records, Internet articles and pictures 
regarding Operation REDWING, and the statements of the 
Veteran, his spouse and his representative.  The Veteran was 
provided with a "Radiation Risk Activity Information Sheet" 
which he completed in 2006.  An attempt to obtain private 
medical evidence from the Maury Regional Hospital was made, 
but was unsuccessful, as that facility had no records 
pertaining to the Veteran dated from 1957 to 1960.  

There is no duty on the part of VA to provide medical 
examinations for his claims for dementia, diabetes and 
encephalitis, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorder is related to service.  Indeed, the 
Board notes that obtaining VA examinations is unnecessary as 
there is otherwise sufficient medical evidence of record to 
make a decision in this case.  38 U.S.C.A. § 5103A(d); See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Factual Background

The Veteran filed his service connection claims in September 
2003, generally asserting that all of his claimed conditions 
are related to radiation exposure sustained in service.  He 
reports that he was stationed at the Kwajalein Naval Station 
in the Marshall Islands, when the first hydrogen bomb was 
tested.  The Veteran specifically contends that during one of 
the nuclear tests, the winds unexpectedly changed and blew 
radioactive fallout on his base.  He also claims that he flew 
missions over a nuclear test site not long after a 
detonation.

Service personnel records reflect that the Veteran was 
stationed at Kwajalein Naval Station, Marshall Islands, from 
approximately February 1956 until February 1957.  

The service treatment records (STRs) are negative for any 
complaints, treatment, or diagnosis relating to diabetes 
mellitus, encephalitis, dementia or the prostate.  An August 
1957 separation examination report reflects that clinical 
evaluation of the prostate was normal as was a psychiatric 
evaluation.  Urinalysis, to include a test for sugar, was 
negative.  There was no documentation in the STRs of any 
radiation exposure and no indication that the Veteran was 
issued a radiation film badge.

Private medical records reflect that diabetes was diagnosed 
at least as early as 2001.

Private medical evidence reflects that in February 2003, MRI 
and MRA scans of the head were undertaken in conjunction with 
the Veteran's complaints of syncope, memory loss and 
headaches.  These revealed no gross abnormalities except for 
some evidence of atrophy, but were described as suboptimal 
studies.  

The file contains a private medical report of Dr. K. dated in 
May 2003 for the purpose of assessing the Veteran's 
complaints of cognitive impairment.  The Veteran reported 
that he had an encephalitis-like illness in the 1950's while 
living in Columbia, manifested by severe headaches and 
abnormal spinal fluid.  The doctor indicated that this was 
apparently believed to be mosquito-borne encephalitis and 
noted that the Veteran's condition gradually normalized.  The 
Veteran complained of memory loss and forgetfulness, and it 
was noted that he had no history of head injury or excessive 
alcohol use, but that a stroke-like episode had occurred 
several months earlier, which resolved.  The doctor noted 
that an MRI study of the head done earlier in 2003 had 
revealed small vessel changes.  A history of diabetes, 
treated with oral agents was also noted.  Mild dementia was 
assessed, possibly of an Alzheimer's type.  The doctor opined 
that the role of the Veteran's remote radiation exposure was 
unlikely and did not believe that an earlier encephalitic 
illness was relevant.  

A July 2003 record of Dr. K. reveals impressions of: mild 
dementia, likely Alzheimer's disease; a history of prior 
radiation exposure and a present prostate biopsy, results 
pending.  A July 2003 radiology report indicates that the 
Veteran's history included: encephalitis as a child, a 4-year 
history of diabetes, and service in the Marshall Islands 
during atomic bomb testing.  It was noted that a biopsy of 
the prostate conducted in June 2003 had revealed 
adenocarcinoma.  In November 2003, adenocarcinoma of the 
prostate was treated with a permanent interstitial prostatic 
brachytherapy implant.  

In April 2004, a Radiation Risk Activity Information Sheet 
was received from the Veteran.  He indicated that he was 
exposed to radiation in 1956 while serving at the Kwajalein 
Naval Station in the Marshall Islands at which time he was 
serving as an aviation machinist mate.  He indicated that he 
witnessed one test while attached to Com Six - Navy Air 
Force, explaining that the bomb went off at 2 AM which he 
watched from the top of a control tower, and then at sunrise 
he flew over ground zero in a plane taped with duct tape.  He 
indicated that a film badge had not been issued.  He reported 
that he suffered from encephalitis a few months after 
discharge and diabetes later after his discharge from 
service.  

In a statement provided in April 2004, the Veteran indicated 
that about 6 months after his discharge from service, he was 
treated at a private county hospital for encephalitis, which 
later developed into dementia.  He indicated that diabetes 
had been diagnosed in approximately 1999 and prostate cancer 
in July 2003.



The Veteran was evaluated by Dr. K. in April 2004 for 
complaints including continued forgetfulness.  The 
impressions included: cortical dementia of an Alzheimer's 
type with short term recall difficulty and impaired 
attention; a remote history of "encephalitis"; and a 
history of possible radiation exposure in the 1950's related 
to hydrogen bomb testing.

VA records dated in mid-2004 indicate that the Veteran was 
being followed for diagnosed medical conditions including 
dementia; diabetes and prostate cancer in remission.  

The file contains an informational report issued to VA by the 
Defense Threat Reduction Agency (DTRA) in November 2004.  The 
report explained that while the Veteran was stationed at 
Kwajalein Naval Station in the Marshall Islands, the United 
States Government conducted Operation REDWING at the Pacific 
Proving Ground from May 5 to August 6, 1956.  It was noted 
that personnel stationed at Kwajalein Naval Station qualified 
as REDWING participants only if they had official 
documentation indicating that they were in support of the 
operation or were issued a film badge.  The report indicted 
that historical documents did not indicate that the Veteran 
served in support of Operation REDWING, and further noted 
that after a search of dosimetry data, there was no records 
of exposure for the Veteran.  In summary, DTRA was unable to 
confirm the Veteran's participation in Operation REDWING.  

The file indicates that the Veteran underwent brain surgery 
in May 2005 due to fluid on the brain and blood vessel 
leaking in the brain.  The file contains a May 2005 private 
medical report indicating that the Veteran was treated for 
hydrocephalus and a small ventricular hemorrhage, at which 
time he underwent an operation for placement of a 
ventriculoperitoneal shunt.  A July 2005 medical report of 
Dr. K. indicates the impressions included: moderate dementia 
of an Alzheimer's type with associated asphasia; history of 
prior prostate cancer and a remote history of 
"encephalitis."  



The Veteran elected to cancel an RO hearing scheduled for 
April 2006, but the file contains a DRO conference report 
dated in April 2006; therein it was noted that the Veteran's 
wife held a durable power of attorney for her husband and 
that he was unable to attend the hearing.  She reported that 
the Veteran had been treated for encephalitis in 1957 or 
1958, shortly after leaving service and asserted that this 
condition along with residual dementia, cancer of the 
prostate, and diabetes, resulted from exposure to radiation 
due to wind shifting while stationed at Kwajalein Naval 
Station in the Marshall Islands during a nuclear test in the 
Pacific.  She stated that diabetes had been diagnosed in 
about 1991.  The Veteran's wife also reported that her 
husband had been treated for encephalitis at Maury Regional 
Hospital (MRH) in 1957 or 1958 and it was agreed that these 
records would be sought.  

In July 2006, VA contacted MRH requesting treatment records 
pertaining to the Veteran dated from 1957 to 1960.  
Subsequently, a response was received from MRH indicating 
that no records were shown for the requested dates.  

The Veteran also submitted several photographs taken at 
Kwajalein Naval Station in the Marshall Islands, showing 
where he was stationed, evidence of the blast and the type of 
aircraft he was assigned to the morning after the bomb 
detonation to inspect the blast site.  He reported that he 
was in the air for about 6 hours.  The Veteran also submitted 
a copy of National Geographic magazine excerpt concerning an 
incident of fallout from a nuclear test detonation in 1954 
(prior to his period of active duty service).

Legal Analysis

The Veteran contends that his currently claimed service-
connected conditions, encephalitis, dementia and diabetes 
were incurred in service as a result of radiation exposure.  
He contends that he was exposed to radiation during hydrogen 
bomb testing during Operation REDWING while stationed at 
Kwajalein Naval Station in the Marshall Islands. 


Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service incurrence for certain chronic diseases, such as 
psychoses and diabetes mellitus, will be presumed if 
manifested to a compensable degree within a year after 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

There are diseases that are presumptively service connected 
in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Second, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.



Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non- malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  If a claim is based on a 
disease other than one of those listed in 38 C.F.R. § 
3.311(b)(2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease (that is, a disease that may be induced by ionizing 
radiation).  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

When it is determined that a veteran (1) was exposed to 
ionizing radiation in service; (2) subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest within a specified period, the claim will referred 
to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).  If, however, any of 
the foregoing three requirements has not been met, it shall 
not be determined that a disease has resulted to ionizing 
radiation under such circumstances.  Id.

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3)(i) (2008).  The term "radiation-risk activity" 
means, inter alia, onsite participation in a test involving 
the atmospheric detonation of a nuclear device.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A) (2008).  The term "onsite participation" 
means, inter alia, during the official operational period of 
an atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A) (2008).

For tests conducted by the United States, the term 
"operational period" means, inter alia, for Operation REDWING 
the period May 5, 1956, through August 6, 1956.  38 C.F.R. § 
3.309(D)(v)(M) (2008).  

In order to establish service connection on a direct basis, 
under Combe, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

	A.  Service Connection - Dementia and Diabetes

With respect to the service connection claims for dementia 
and diabetes, neither of these conditions was diagnosed 
during service or within the first post service year.  In 
fact, these conditions were initially diagnosed decades after 
the Veteran's discharge from service.  In this regard, the 
evidence reflects that dementia was initially diagnosed in 
2003; it appears that diabetes was initially diagnosed in the 
mid to late 1990's.  As such, Hickson element (1), evidence 
of these currently claimed conditions, is established.  The 
Veteran and his spouse maintain that the claimed conditions 
are attributable to radiation exposure in service.  
Specifically, it is contended that this exposure was 
sustained in conjunction with hydrogen bomb testing during 
Operation Redwing while stationed at Kwajalein Naval Station 
in the Marshall Islands.  

For purposes of evaluation under 38 C.F.R. § 3.311, in cases 
containing allegations of participation in atmospheric 
weapons tests claims, if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred the veteran's presence 
at the site will be conceded.  38 C.F.R. § 3.311(a)(4)(i).  
Neither the Veteran nor the Veteran's survivors may be 
required to produce evidence substantiating exposure if the 
information in the veteran's service records or other records 
maintained by the Department of Defense is consistent with 
the claim the veteran was present where and when the claimed 
exposure occurred.  38 C.F.R. § 3.311(a)(4)(ii).

When it has been determined that a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons or other activities as 
claimed, and he subsequently develops a radiogenic disease, 
the claim will be referred to the Under Secretary for 
Benefits (USB) for further consideration.  38 C.F.R. 
§ 3.311(b)(1).  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
opinion from the Undersecretary for Health.  If after this 
consideration the USB determines there is no reasonable 
possibility the veteran's disease resulted from radiation 
exposure in service, the USB shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c).

In this case, the initial inquiry involves whether the 
evidence supports a finding that the Veteran was exposed to 
ionizing radiation while serving on active duty.  The DTRA 
provided information in 2004 explaining that while the 
Veteran was stationed at Kwajalein Naval Station, the United 
States Government conducted Operation REDWING at the Pacific 
Proving Ground from May 5 to August 6, 1956.  It was noted 
that personnel stationed at Kwajalein Naval Station qualified 
as Operation REDWING participants only if they had official 
documentation indicating that they were in support of the 
operation or issued a film badge.  The report indicted that 
historical documents did not indicate that the Veteran served 
in support of Operation REDWING, and further noted that after 
a search of dosimetry data, there were no records of exposure 
for the Veteran.  In summary, the DTRA was unable to confirm 
the Veteran's participation in Operation REDWING.  In 2004, 
the Veteran completed a Radiation Risk Activity Information 
Sheet indicating that that he was not issued a films badge in 
service.  The service treatment and service personnel records 
do not contain any reference to or evidence of radiation 
exposure in service.  

However, upon technical application of 38 C.F.R. 
§ 3.311(a)(4)(i), the Veteran's presence at the claimed site 
of radiation exposure is conceded inasmuch as neither DTRA or 
any other source has been able to establish the Veteran's 
presence or absence from the site at which radiation exposure 
was claimed to have occurred.  As such, application of 
38 C.F.R. § 3.311(a)(4)(ii), essentially provides that 
exposure to radiation in service is presumed in this case.  

For purposes of presumptive service connection under 38 
C.F.R. § 3.309(d), the remaining question is whether the 
Veteran has one of the presumptive diseases specific to 
radiation exposed veterans, listed under 38 C.F.R. § 
3.309(d)(2).  In this regard, neither dementia nor diabetes 
mellitus are among the conditions specific to radiation-
exposed veterans listed in 38 U.S.C.A. § 1112(c) and under 38 
C.F.R. §3.309(d)(2).  Therefore, the Board finds that the 
application of the presumptive provisions of 38 C.F.R. § 
3.309(d)(3)(iii) does not warrant service connection for 
either of those conditions in this case.

The Board now turns to application of 38 C.F.R. § 3.311.  
Again, it is conceded that the Veteran was exposed to 
ionizing radiation during service.  But with regard to his 
claimed conditions, again, neither dementia or diabetes are 
listed among the "radiogenic disease" enumerated under 38 
C.F.R. § 3.311(b)(2).  Therefore, service connection is not 
warranted under 38 C.F.R. § 3.311 for these disorders.  In 
addition, and significantly, since dementia and diabetes are 
not radiogenic diseases under38 C.F.R. § 3.311(b)(2), nor has 
the Veteran cited or submitted competent scientific or 
medical evidence that these claimed conditions are radiogenic 
diseases pursuant to 38 C.F.R. § 3.311(b)(4), no further 
development is necessary with respect to these claimed 
conditions under 38 C.F.R. § 3.311(b)(1) or (c).

With regard to the final method of demonstrating service 
connection, the Board will now consider if direct service 
connection is warranted; that is, if service connection is 
warranted as being incurred in or aggravated by active duty - 
a task of tracing causation to a condition or event during 
service.  Combee v. Brown, supra.

Considering the claims for dementia and diabetes mellitus, as 
previously established, the file contains current diagnoses 
of these claimed disorders; accordingly, Hickson element (1) 
has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, dementia (a form of 
psychosis) and diabetes mellitus, could satisfy this element 
on a presumptive basis if either condition became manifest 
either during the Veteran's service or within the one year 
presumptive period.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
this case, however, there is no mention of either dementia or 
diabetes mellitus in the report of the 1957 separation 
examination and the first documentation of any of these 
diagnoses is from records dated in 2003 (dementia) and 2001 
(diabetes) with a history indicating an initial diagnosis of 
diabetes several years prior to that time, in any event in 
all cases more than three decades after the Veteran's 
separation from service.  The Veteran does not contend, nor 
does the evidence indicate that any of these claimed 
conditions were incurred in service or during the first post-
service year.  Therefore, Hickson element (2) has not been 
met insofar as showing evidence of the initial manifestation 
of the disease in service or within the one-year presumptive 
period following service.  Accordingly, service connection on 
a presumptive basis is not warranted under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, the Board concludes that Hickson element (3), 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability, is also lacking 
as to these claims.  The record on appeal contains no 
probative evidence linking the Veteran's currently claimed 
and diagnosed dementia or diabetes to his period of service 
or any incident therein, to include presumed exposure to 
radiation.  

The Veteran and his spouse have provided statements to the 
effect that his dementia and diabetes are attributable to 
such exposure.  However, the Court has held that lay persons, 
such as the Veteran and his spouse, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability that 
may be related to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
Here, both diagnosing dementia and diabetes and the related 
step of linking these conditions to radiation exposure 
sustained in service, clearly requires medical knowledge that 
the Veteran and his spouse are not shown to have; thus 
neither party is not competent (i.e., professionally 
qualified) to offer an opinion as to the presence, cause, or 
onset of the claimed disorders.

The file also lacks evidence of chronicity and continuity of 
symptomatology since service.  In this case, there is a large 
gap in evidence from approximately 1957 until 1990 or later 
in the case of diabetes, and until 2003 in the case of 
dementia, during which time it appears that the Veteran 
received no treatment for his claimed conditions, no such 
symptomatology was documented, and none of the claimed these 
conditions was diagnosed.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In essence, any assertions 
of continuity of symptomatology and chronicity since service, 
regarding dementia and diabetes, are unsupported.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.).  Therefore, neither chronicity nor 
continuity of dementia or diabetes since service is 
established.  38 C.F.R. § 3.303(b) (2008); See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In summary, in light of the inapplicability of any statutory 
and regulatory presumptions, the lack of any manifestations 
or diagnosis of dementia or diabetes in service or for 
decades thereafter, and lacking probative evidence of a link 
between the Veteran's currently diagnosed dementia or 
diabetes and his period of service, to include radiation 
exposure presumably sustained therein, the Board finds that 
service connection for dementia and diabetes is not warranted 
and must be denied.  The benefit of the doubt doctrine is not 
for application where, as here, the weight of the evidence is 
against the claims.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

        B.  Service Connection - Encephalitis

With respect to the Veteran's claimed encephalitis, 
regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any current clinical 
evidence of encephalitis or of any currently manifested and 
diagnosed residuals thereof.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim was filed 
in July 2003; a clinical diagnosis of encephalitis was not of 
record at that time (resolved or unresolved) nor at any time 
subsequently since the claim has been pending.  Technically, 
the file does not contain any diagnosis of encephalitis made 
during service or at any time thereafter.  Even were the 
Board to assume, as per his own report and that of his 
spouse, that the Veteran was treated for encephalitis 
sometime between 1957 and 1960, encephalitis is not currently 
diagnosed, nor does the file contain any clinical evidence or 
competent medical opinion indicting that the Veteran 
currently suffers from any residuals which are attributable 
to his remote (reported) history of encephalitis.  In this 
regard, dementia, diagnosed in 2003, has been etiologically 
linked with Alzheimer's disease.  Furthermore, the record 
contains a private medical opinion provided in 2003 
indicating that an earlier encephalitic illness was 
irrelevant as pertains to the subsequent development of 
dementia.  The file contains no opinion to the contrary. The 
Board further points out that hydrocephalitis and a small 
intraventricular hemorrhage, which were treated in 2005, have 
in no way been linked as residuals of encephalitis.

Therefore, in the absence of a diagnosis of encephalitis or 
of any currently manifested residuals thereof, service 
connection is not warranted.  See also Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for dementia, claimed as 
due to radiation exposure, is denied

Entitlement to service connection for diabetes mellitus, 
claimed as due to radiation exposure, is denied.

Entitlement to service connection for encephalitis 
lethargica, claimed as due to radiation exposure, is denied.


REMAND

The Veteran asserts that he is entitled to service connection 
for prostate cancer, claimed as due to exposure to ionizing 
radiation in-service.  Specifically, it is contended that 
this exposure was sustained in 1956 in conjunction with 
hydrogen bomb testing during Operation REDWING while 
stationed at Kwajalein Naval Station in the Marshall Islands.

A review of the evidence in this case establishes that 
prostate cancer was diagnosed in 2003.  Prostate cancer is a 
"radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  As such, 
special evidentiary development procedures are applicable in 
this case.  Under the special development procedures in 
38 C.F.R. § 3.311(a), dose data will be requested from the 
Department of Defense in claims based upon participation in 
atmospheric nuclear testing.  38 C.F.R. § 
3.311(a)(2)(i)(2008).  

In accordance with the above regulatory provisions, the RO 
submitted the Veteran's claim to the Department of Defense 
for a dose estimate.  The file contains an informational 
report issued to VA by the Defense Threat Reduction Agency 
(DTRA) in November 2004.  The report explained that the 
Veteran was stationed at Kwajalein Naval Station in the 
Marshall Islands, the United States Government conducted 
Operation REDWING at the Pacific Proving Ground from May 5 to 
August 6, 1956.  It was noted that personnel stationed at 
Kwajalein Naval Station qualified as REDWING participants 
only if they had official documentation indicating that they 
were in support of the operation or were issued a film badge.  
The report indicted that historical documents did not 
indicate that the Veteran served in support of Operation 
REDWING, and further noted that after a search of dosimetry 
data, there was no records of exposure for the Veteran.  The 
DTRA letter concludes that "[i]n summary, we are unable to 
confirm Mr. Priest's participation in operation REDWING."  
The Board also notes that the Veteran himself reported that 
he was not issued a film badge.  

It appears that the RO denied the Veteran's prostate cancer 
claim on the basis that the Veteran's absence from the test 
site was established by the DTRA's explanation that: 1) 
"personnel stationed at Kwajalein Naval Station qualify as 
REDWING participants only if they had official documentation 
indicating that they were in support of the operation or they 
were issued a film badge;" 2) "Historical documents do not 
indicate that Mr. Priest served in support of Operation 
REDWING;" and 3) "after careful research of available 
dosimetry data, we found no record of radiation exposure for 
Mr. Priest." 

The Board is of the opinion, however, that under the 
circumstances of this case, the DTRA's findings do not 
demonstrate the Veteran's absence from the claimed test site.  
It is undisputed that the Veteran was stationed at Kwajalein 
Naval Station during the time of Operation REDWING, and 
military personnel stationed there did participated in that 
operation.  The Veteran has submitted photographs that he 
purports shows the glow of a blast from a nuclear explosion.  
He also claims flying in an airplane over the claimed test 
site just hours after the test. Although the Board 
acknowledges the lack of official records concerning his 
participation in, or support of, Operation REDWING, or any 
record that he was exposed to radiation of any kind, the 
Veteran's claims (with the supporting documentation 
submitted) that he participated in the support of Operation 
REDWING and was exposed to radiation is nonetheless 
plausible.  Thus, while the Veteran's participation in 
Operation REDWING is by no means confirmed, resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that his absence from an atmospheric nuclear weapons test has 
not been established by the evidence developed.  

Since neither DTRA nor any other source was able to 
definitely confirm the Veteran's presence or absence at the 
claimed site of radiation exposure, his presence at the site 
at which exposure to radiation is claimed to have occurred 
has been conceded pursuant to 38 C.F.R. § 3.311(a)(4)(i).  
Moreover, under the circumstances of this case and the 
provisions of 38 C.F.R. § 3.311(a)(4)(ii), the Veteran is not 
required to submit evidence substantiating radiation exposure 
in-service, for the reasons described in the previous 
paragraph.  

The Board acknowledges that the DTRA was not able to provide 
any dosimetry data in this case.  However, in view of the 
fact that the Veteran's presence at the claimed atmospheric 
nuclear test site is conceded under 38 C.F.R. 
§ 3.311(a)(4)(i), and there is otherwise no dosemetry data, a 
dose estimate must still be sought from the Department of 
Defense.  If necessary, the Board also finds that, VA shall 
attempt to obtain a dose estimate in accordance with the 
development procedures described under 38 C.F.R. 
§ 3.311(a)(2)(iii) for "other exposure claims."  See Hardin 
v. West, 11 Vet. App 74 (1998) (remanding for further 
development under 38 C.F.R. § 3.311, despite a dose estimate 
reporting that the veteran had not been exposed to any 
significant radiation during service, but the Veteran suffers 
from a disease that could be related to such exposure).  For 
other exposure claims, a request will be made for any 
available records concerning the Veteran's exposure to 
radiation, to include a DD Form 1141, if available.  The 
regulation also compels the forwarding of all records 
pertaining to the Veteran's radiation dose in service to the 
Under Secretary for Health.  He or she will be responsible 
for the preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Given the fact that exposure to ionizing radiation is 
established in this case and since the Veteran's subsequently 
developed a radiogenic disease, once the dose estimate is 
completed, additional development is needed.  Specifically, 
once the dose estimate is complete, referral to the Under 
Secretary for Benefits for further consideration is required 
under 38 C.F.R. § 3.311(b)(iii).  Under these regulatory 
provisions, following receipt of a dose assessment, the Under 
Secretary for Benefits shall consider the claim with 
reference to the following factors: (1) the probable dose, in 
terms of dose type, rate and duration as a factor in inducing 
the disease, taking into account any known limitations in the 
dosimetry devices employed in its measurement or the 
methodologies employed in its estimation; (2) the relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; (3) a veteran's gender 
and pertinent family history; (4) a veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).

Finally, regardless of whether a claimed disability is 
recognized under the provisions pertaining to radiation 
exposure, a veteran is not precluded from presenting evidence 
that a claimed disability was due to or the result of 
radiation exposure.  See, e.g., Combee v. Brown, 34 F.3d 
1039, 1044-45 (Fed. Cir. 1994).
Given the evidence of current disability and in-service 
radiation exposure, it is within the AOJ's discretion to 
supplement the record (if necessary) by requesting a medical 
nexus opinion in order to determine whether the veteran's 
claimed prostate cancer is related to his active military 
service..  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall undertake additional 
development, consistent with this remand, 
in order to obtain any available records 
concerning the Veteran's radiation 
exposure and a dose estimate.  In this 
regard, the RO shall make another attempt 
to obtain a dose estimate information 
from the DTRA.  In so doing, the RO shall 
ask the DTRA - despite its earlier 
finding that it could not confirm the 
Veteran's participation in Operation 
REDWING or that he was otherwise exposed 
to radiation - to assume that the Veteran 
was exposed to ionizing radiation 
consistent with the Veteran's contentions 
that he participated in a support 
capacity to Operation REDWING.  A copy of 
this remand shall be provided to the 
DTRA.  

2.  If the information sought from the 
DTRA cannot be obtained, such fact shall 
be documented in the claims file by the 
RO/AMC.  In such an event, the RO/AMC 
shall undertake additional development in 
accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), to include seeking a 
DD Form 1141 and forwarding the available 
and pertinent evidence to the Under 
Secretary for Health, for preparation of 
a dose estimate (or range), to the extent 
feasible.  

3.  The RO /AMC is then requested to 
refer the claim to the Under Secretary 
for Benefits for consideration under 
38 C.F.R. § 3.311(c), addressing whether 
it is at least as likely as not that the 
Veteran's prostate cancer is due to 
radiation exposure in service, to include 
(if warranted) obtaining an advisory 
medical opinion from the VA Under 
Secretary for Health.  

4.  If warranted in this case, the RO/AMC 
to obtain an appropriate VA medical 
examination and opinion.  

5.  After undertaking the above 
development, the RO/ AMC should re-
adjudicate the issue remaining on appeal.  
If any benefit sought is not granted, 
furnish the Veteran with a supplemental 
statement of the case (SSOC) and afford 
him an opportunity to respond before the 
record is returned to the Board for 
further review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


